In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00127-CR
____________

HORACE MARTIN WILSON, III, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court 
Harris County, Texas
Trial Court Cause No. 1058457



MEMORANDUM  OPINION
	Appellant, Horace Martin Wilson, III, pleaded guilty to the first degree felony
offense of aggravated sexual assault of child with an agreement from the State that
his punishment would not exceed confinement for 15 years.  The trial court sentenced
appellant to confinement for 5 years.  Timely notice of appeal was filed.  We dismiss
for lack of jurisdiction.
	Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure provides that, in a
plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court's permission
to appeal.  Tex. R. App. P. 25.2(a)(2).  We held in Threadgill v. State, 120 S.W.3d
871, 872 (Tex. App.--Houston [1st Dist.] 2003, no pet.), that an agreement to a
punishment cap is a plea agreement within the meaning of Rule 25.2(a)(2).  The
Fourteenth Court of Appeals held likewise in Waters v. State, 124 S.W.3d 825, 826
(Tex. App.--Houston [14th Dist.] 2003, no pet. reported).
	The trial court's certification of appellant's right to appeal states that this is a
plea-bargained case and appellant has no right to appeal.  The record supports the
certification.  We must dismiss an appeal if the trial court's certification shows there
is no right to appeal.  See Tex. R. App. P. 25.2(d).
	In addition, appellant waived his right to appeal.  See Buck v. State, 45 S.W.3d
275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.
Do not publish.   Tex. R. App. P. 47.2(b).